DETAILED ACTION
In Reply filed on 03/21/2022, claims 1-20 are pending. Claims 15-20 are withdrawn based on restriction requirement. Claims 1, 3 and 8 are currently amended. Claims 1-14 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to drawings and specification have been withdrawn based on the Applicant’s amendment. 
35 USC 102 rejections of claims 1-4 as being anticipated by Haid have been maintained based on the Applicant’s amendment. See Response to Argument below.
35 USC 103 rejections of claims 5-14 as being unpatentable have been maintained based on the Applicant’s amendment. See Response to Argument below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a drive shaft extending co-axially with the mixing shaft through a central bore of the mixing shaft”. However, this subject matter is not properly described in the specification as filed. At most, the specification discloses the inlet of printhead includes bore ([0058] and [0070]) but does not specify the present of a central bore and drive shaft and mixing shaft are co-axial through a central bore. 
Similarly, claim 3 discloses “the mixing shaft is a hollow member comprising the central bore” and “the drive shaft extends through the central bore of the mixing shaft”. The specification does not disclose the mixing shaft comprises of a central bore nor does it discloses the drive shaft extends through the central bore of the mixing shaft. At most, it discloses a bore within the inlet of the printhead ([0058] and [0070]).
Claim 8 also recites the limitation “the second shaft extending centrally through a bore of the first shaft”. However, the specification only discloses a bore attached to the inlet of the printhead ([0058] and [0070]and does not disclose any relationship between the shaft and the bore. 
Claims 2, 4-7, and 9-14 are rejected virtue by depending on a rejected independent claims 1 or 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation “the hopper defining a top surface”. Since the hopper is a three-dimensional shaped object, it is unclear as to which surface of the hopper is being define as “a top surface”. The specification only discloses “a top surface of the slurry material within the hopper” in [0019]. Thus, the claim is render as indefinite. For the purpose of the examiner, the Examiner is interpreting the limitation as the position of the upper member 124 as shown in Figure 2 of the instant application. 
Claims 2-7 and 9-14 are rejected virtue by depending on a rejected independent claims 1 or 8.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being anticipated by US2019/0070778 A1 (“Haid et al” hereinafter Haid).
Regarding Claim 1, Haid teaches a printhead (Figure 5) for an additive manufacturing system (abstract), the printhead (Figure 5) comprising: 
a hopper (See attached Figure 5 below) comprising an inner volume configured to store a slurry material for mixing (Figure 5), the hopper defining a top surface (See attached Figure 5 below, the hopper has a surface which can be considered as a top surface); 
an outlet (See attached Figure 5 below) comprising a passageway fluidly coupled with the hopper (See attached Figure 5 below), the outlet comprising an open end for discharging the slurry material (Figure 5, outlet nozzle 82) to a surface through the passageway; 
a mixing shaft (Figure 5, mixing shaft 76) extending through an opening of the top surface and through the inner volume of the hopper and comprising a member that extends radially outwards from the mixing shaft (Figure 5, the mixing shaft 76 has an extended portion that is located above the hopper and extended through the top surface of the hopper to the inner volume of the hopper), the member configured to mix the slurry material within the hopper as the mixing shaft rotates ([0035], mixing may be actively controlled and actuated via rotation); 
a drive shaft (Figure 5, helical drive 74 and 84) extending co-axially with the mixing shaft (Figure 5), through a central bore of the mixing shaft (See attached Figure 5), through the inner volume of the hopper and at least partially into the passageway of the outlet (See attached Figure 5 below), the drive shaft comprising a sloped surface configured to drive the slurry material from the hopper to the surface through the passageway of the outlet (Figure 5 and [0035]). 

    PNG
    media_image1.png
    473
    459
    media_image1.png
    Greyscale
Regarding Claim 2, Haid teaches the printhead of Claim 1, further comprising: 
a first motor configured to drive the drive shaft to discharge the slurry material from the hopper, through the passageway of the outlet to the surface (Figure 7, the helical drive shaft 84 is connected and controlled by a motor 92 [0020]); and 
a second motor configured to drive the mixing shaft to mix the slurry material within the hopper ([0035], the mixing device 76 may be controlled and actuated via rotation implies the present of a motor to control the rate of rotation. Furthermore, the helical drive and the mixing subsystem are driven independently of each other, which suggests there are multiple motor controlling the two drives independently); 
wherein the mixing shaft and the drive shaft are driven independently of each other to mix the slurry material and discharge the slurry material ([0007], helical drive and the mixing subsystem are driven independently of each other).  
Regarding Claim 3, Haid teaches the printhead of Claim 1, wherein the mixing shaft is a hollow member (Figure 5, mixing contains hollow paddles) comprising a central bore and having an overall length that is less than an overall length of the drive shaft (Figure 5) and the drive shaft extends through the central bore of the mixing shaft (Figure 5).  
Regarding Claim 4, Haid teaches printhead of Claim 1, wherein the drive shaft comprises an auger (Figure 5, auger or helical drive 74 and 84) that extends through at least a portion of the passageway of the outlet (Figure 5) and the sloped surface is a helical surface (Figure 5, helical drive 74 and 84 implies containing a helical surface).  
Regarding Claim 7, Haid teaches the printhead of Claim 1, further comprising an additive inlet (Figure 5, filler material feed 72a), the additive inlet fluidly coupled with an additive source through a tubular member (Figure 5, filler material feed is fed from one or more feedstock sources into the mixing or agitating zone [0035]), wherein the additive inlet, the tubular member, and the additive source are configured to provide an additive to the inner volume of the hopper to adjust a moisture of the slurry material (the feedstock is capable of preforming the function. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0070778 A1 (“Haid et al” hereinafter Haid) as applied to claim 1 above, and further in view of CN108817395 (“Xu et al” hereinafter Xu), machine translation provided.
Regarding Claim 5, Haid teaches the printhead of Claim 1. Haid fails to teach a torque sensor configured to measure torque exerted on the mixing shaft as the mixing shaft rotates to mix the slurry material.  
However, Xu teaches a torque sensor (Figure 2, torque sensor 14) configured to measure torque exerted on the mixing shaft as the mixing shaft rotates to mix the slurry material (page 6, lines 9-11).  
Haid and Xu are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing system and process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the printhead disclosed by Haid to incorporate a torque sensor as taught by Xu to effectively controlled the semi-solid flow behavior of the slurry material by characterizing the viscosity state and flow state of the semi-solid through the torque sensor (page 6, lines 9-11).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0070778 A1 (“Haid et al” hereinafter Haid) as applied to claim 1 above, and further in view of DE102017208420 (Herbster) and US2006/0006353 (Wirthlin). 
Regarding Claim 6, Haid teaches the printhead of Claim 1. Haid fails to teach an emitter configured to emit a wave towards a top surface of the slurry material to determine a level of the slurry material within the printhead.  
Herbster teaches an emitter (Figure 1, measuring device 36) determine a level of the slurry material within the printhead (Figure 1, the device 36 measures the height of material within the printhead 1 [0031]).  Wirthlin teaches (Figure 1, optical liquid level transducer 10) configured to emit a wave ([0026]) towards a top surface of the slurry material to determine a level of the slurry material ([0006]-[0007]).  
Haid and Herbster are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing using a printhead to print 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the printhead as disclosed by Haid to incorporated a measuring device as taught by Herbster to determine the fill level within a reservoir [0005] and maintains the targeted fill level [0012]. Furthermore, Herbster and Wirthlin are considered to be analogous to the claimed invention because both are in the same filed of measuring the liquid level of material. Therefore, it would be obvious to simply substitute the measuring device disclosed by Herbster with the optical liquid level transducer taught by Wirthlin because the substitution will lead to the same and predictable results. See MPEP 2143 (I)(B). Furthermore, known work in one field of endeavor may prompt variations of it for use in a different field based on design incentives if the variations are predictable. See MPEP 2143, (I)(F).  
 Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0070778 A1 (“Haid et al” hereinafter Haid) and US2019/0077081 A1 (“Susnjara et al” hereinafter Susnjara).
Regarding Claim 8, Haid teaches a system for additive manufacturing with a slurry material (abstract), the system comprising: 
a printhead suspended from the adjustable support structure, the printhead (Figure 5) comprising: a hopper (see attached Figure 5 above) configured to store a slurry material and an outlet (See attached Figure 5 above) fluidly coupled with the hopper and configured to discharge the slurry material (Figure 5, outlet nozzle 82), the hopper defining a top surface (see attached Figure 5 above, the hopper has a surface which can be considered as a top surface); a first shaft configured to be driven by a first motor to mix the slurry material (Figure 5, mixing shaft 76 may be controlled and actuated via rotation implies the present of a motor to control the rate of rotation [0035]. Furthermore, the helical drive and the mixing subsystem are driven independently of each other, which suggests there are multiple motor controlling the two drives independently), the first shaft extending through an opening of the top surface and into the hopper (Figure 5); a second shaft configured to be driven by a second motor to discharge the slurry material (Figure 5, helical drive 74 and 84 and [0007], helical drive and the mixing subsystem are driven independently of each other), the second shaft extending centrally through a bore of the first shaft (see attached Figure 5 above); and a controller ([0035], control system) configured to: operate the first motor and the second motor of the printhead to mix the slurry material and discharge the slurry material ([0035], the mixing shaft and helical drive shaft may be controlled using a common control system). 
Haid fails to teach an adjustable support structure; a printhead suspended from the adjustable support structure; and a controller configured to: operate a primary mover of the adjustable support structure to reposition the printhead.  
However, Susnjara teaches an adjustable support structure (Figure 2, carrier 25); a printhead suspended from the adjustable support structure (Figure 2, extruder 61 is suspended from the carrier 25); and a controller configured to: operate a primary mover of the adjustable support structure to reposition the printhead (Figure 1, controller for displacing the extruder along x-axis, y-axis, for z-axis [0030]). 
Haid and Susnjara are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing system and process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system disclosed by Haid by incorporated the system disclosed by Susnjara because the combination of known elements to yield a known additive manufacturing system is well within the ambit of one of ordinary skill in the art. MPEP 2143.02.
Regarding Claim 13, the combination of Haid and Susnjara claimed the system of Claim 8, wherein the controller is configured to operate the primary mover of the adjustable support structure to move the printhead along a printhead path (Susnjara, Figure 1, controller for displacing the extruder along x-axis, y-axis, for z-axis) while concurrently operating the second motor to drive the second shaft to discharge the slurry material to produce a structure ([0030] to perform an additive manufacturing process to form a desired component).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the system disclosed by Haid by incorporated the system disclosed by Susnjara for the same reason set forward in Claim 8. 
Regarding Claim 14, the combination of Haid and Susnjara claimed the system of Claim 8, wherein the slurry material is a concrete or cement material (Haid, [0009]).  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Here, the concrete or cement material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0070778 A1 (“Haid et al” hereinafter Haid) and US2019/0077081 A1 (“Susnjara et al” hereinafter Susnjara) as applied to claim 8 above, and further in view of US 2017/0120513 (Brennan) 
Regarding Claim 9, the combination of Haid and Susnjara claimed the system of Claim 8. The combination fails to teach the printhead further comprises a torque sensor configured to measure torque exerted on the first shaft as the first shaft is driven to mix the slurry material; and the controller is configured to: obtain the torque exerted on the first shaft from the torque sensor; and determine a current value of dynamic viscosity of the slurry material using the torque exerted on the first shaft.  
However, Brennan teaches the printhead (Figure 1, extruder 12) further comprises a torque sensor (Figure 1, measuring device 14 might be a viscometer configured to measure the torque [0066]) configured to measure torque exerted on the first shaft as the first shaft is driven to mix the slurry material ([0066] and [0068]); and the controller (Figure 1, controller 16) is configured to: obtain the torque exerted on the first shaft from the torque sensor ([0035], control speed of the mixing device depending on the viscosity and/or other rheological properties measured by the measuring device, which include torque [0066]); and determine a current value of dynamic viscosity of the slurry material using the torque exerted on the first shaft ([0013]-[0014], the combination of measuring device and controller is capable of performing these function. See MPEP 2114). 
Haid, Susnjara, and Brennan are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing system and process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the printhead disclosed by the modified Haid to incorporate a combination of measuring device and controller as taught by Brennan to continuously measuring and altering the viscosity and/or other rheological properties of the blended material contained within the extrusion head to increase the consistency of the extrusion bead ([0009]). 
Regarding Claim 10, the modified Haid and Brennan claimed the system of Claim 9, wherein the printhead (Haid, Figure 5) comprises: an additive inlet (Figure 5, filler material feed), the additive inlet configured to receive an additive from an additive system (Figure 5, feedstock is fed from one or more feedstock sources 72a, 72b into the mixing or agitating zone [0035]) and provide the additive to the slurry material (the feedstock is capable of preforming the function. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114). Brennan further teaches the controller is configured to operate the additive system to provide the additive to the slurry material ([0014]) based on the current value of dynamic viscosity of the slurry material to achieve a desired value of the dynamic viscosity of the slurry material ([0008]). 
Regarding Claim 11, the modified Haid and Brennan claimed the system of Claim 10, wherein the additive is a moisture increasing agent or a moisture absorbing agent; wherein the moisture increasing agent increases a moisture of the slurry material and decreases the current value of the dynamic viscosity of the slurry material when mixed with the slurry material; and wherein the moisture absorbing agent decreases the moisture of the slurry material and increases the current value of the dynamic viscosity of the slurry material when mixed with the slurry material ([0017], controller can change the feed rate of additive based on the viscosity measured by the measuring device).  
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Here, the moisture absorbing agent or moisture increasing agent is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0070778 A1 (“Haid et al” hereinafter Haid) and US2019/0077081 A1 (“Susnjara et al” hereinafter Susnjara) as applied to claim 8 above, and further in view of DE102017208420 (Herbster) and US2006/0006353 (Wirthlin). 
Regarding Claim 12, the combination of Haid and Susnjara claimed the system of Claim 8, wherein the controller (Haid, [0028] implies the present of a controller and flow controller [0034]) is configured to: determine a fill level of the slurry material within the printhead based on the distance between the optical transducer and the top surface of the slurry material ([0034], flow controller is capable of controlling the flow of feedstock. Thus, it is implies that is capable to performed the above functions. See MPEP 2114.).
The combination fails to teach the printhead further comprises an optical transducer configured to emit a wave in a direction towards a top surface of the slurry material to determine a distance between the optical transducer and the top surface of the slurry material and operate a user interface to provide a notification to add additional material in response to the fill level of the slurry material being less than or equal to a threshold amount.
However, Herbster teaches an emitter (Figure 1, measuring device 36) to determine a distance between the emitter and the top surface of the slurry material (Figure 1, the device 36 measures the height of material within the printhead 1 [0031]) and operate a user interface to provide a notification to add additional material in response to the fill level of the slurry material being less than or equal to a threshold amount ([0020], a binary signal can be generated and a refill unit can be controlled in binary manner to refills material until the desired target level is reached).  
Wirthlin teaches an optical transducer (Figure 1, optical liquid level transducer 10) configured to emit a wave ([0026]) in a direction towards a top surface of the slurry material to determine a distance between the optical transducer and the top surface of the slurry material ([0006]). 
Haid, Susnjara, and Herbster are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing using a printhead to print 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the printhead as disclosed by the modified Haid to incorporated a measuring device and refill unit as taught by Herbster to determine the fill level within a reservoir [0005] and maintains the targeted fill level [0012]. Furthermore, Herbster and Wirthlin are considered to be analogous to the claimed invention because both are in the same filed of measuring the liquid level of material. Therefore, it would be obvious to simply substitute the measuring device disclosed by Herbster with the optical liquid level transducer taught by Wirthlin because the substitution will lead to the same and predictable results. See MPEP 2143 (I)(B). Furthermore, known work in one field of endeavor may prompt variations of it for use in a different field based on design incentives if the variations are predictable. See MPEP 2143, (I)(F).  
Response to Arguments
Applicant's arguments filed on 03/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues the Haid reference does not disclose “a mixing shaft extending through an opening of the top surface and through the inner volume of the hopper” and “a drive shaft extending co-axially with the mixing shaft, through a central bore of the mixing shaft, through the inner volume of the hopper and at least partially into the passageway of the outlet” as recited in amended Claim 1. 
The Examiner respectfully disagrees. Figure 5 of Haid reference discloses a hopper with a top surface (as shown in the attached Figure 5 below). The mixing device has a portion of the tube extended beyond the top surface of the hopper and into the inner volume of the hopper. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, the term “bore” can be interpreted as a hollow part inside a tube which is similar to a tunnel. In this case, Figure 5 of Haid also discloses the mixing device, corresponding to the mixing shaft of instant application, and the helical drive, corresponding to the drive shaft of instant application, extended co-axially and connected through a hollow tube. Based on Figure 5, the mixing shaft 76 has a mixing paddle 78 attached and connected to the helical drive shaft 84 which implies the mixing shaft and the helical drive shaft are co-axially located. For the mixing paddle to be attached to the helical drive shaft, it is implies the mixing shaft has a hollow tube where the helical drive shaft can be extended through. Therefore, Haid does teach all of the limitation within the amended claim 1. Similarly, Haid does teach the same limitations in the amended claim 8 regarding to “the hopper defining a tip surface” and “the second 
    PNG
    media_image1.png
    473
    459
    media_image1.png
    Greyscale
shaft extending centrally through a bore of the first shaft”.
In conclusion, Haid reference does teach all of the functional and structural limitations of claims 1 and 8 and the rejection is maintained. Therefore, the 35 USC 102/103 rejections of dependent claims 2-7 and 9-14 are also maintained since claims 1 and 8 are not allowable over the art of the record.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/           Supervisory Patent Examiner, Art Unit 1754